Copano Energy March Investor PresentationNASDAQ: CPNO March 8, 2010 Copano Energy 2 Disclaimer Statements made by representatives of Copano Energy, L.L.C. (“Copano”) during thispresentation will include “forward-looking statements,” as defined in the federal securities laws.All statements that address activities, events or developments that Copano believes will or mayoccur in the future are forward-looking statements. Underlying these statements are assumptionsmade by Copano’s management based on their experience and perceptions of historical trends,current conditions, expected future developments and other factors management believes areappropriate under the circumstances. Whether future results and developments will conform to Copano’s expectations is subject to anumber of risks and uncertainties, many of which are beyond Copano’s control.If one or more ofthese risks or uncertainties materializes, or if underlying assumptions prove incorrect, thenCopano’s actual results may differ materially from those implied or expressed by forward-lookingstatements made during this presentation. These risks and uncertainties include the volatility ofprices and market demand for natural gas and natural gas liquids; Copano’s ability to completeany pending acquisitions and integrate any acquired assets or operations; Copano’s ability tocontinue to obtain new sources of natural gas supply; the ability of key producers to continue todrill and successfully complete and attach new natural gas supplies; Copano’s ability to retain keycustomers; the availability of local, intrastate and interstate transportation systems and otherfacilities to transport natural gas and natural gas liquids; Copano’s ability to access sources ofliquidity when needed and to obtain additional financing, if necessary, on acceptable terms; theeffectiveness of Copano’s hedging program; unanticipated environmental or other liability;general economic conditions; the effects of government regulations and policies; and otherfinancial, operational and legal risks and uncertainties detailed from time to time in the RiskFactors sections of Copano’s annual and quarterly reports filed with the Securities and ExchangeCommission. Copano undertakes no obligation to update any forward-looking statements, whether as a resultof new information or future events. Copano Energy 3 Introduction to Copano •Independent midstream company founded in 1992 –Best in class service to customers –Entrepreneurial approach –Focus on long-term accretive growth •Provides midstream services in multiple producing areasthrough three operating segments –Texas •South Texas conventional and Eagle Ford Shale •North Texas Barnett Shale Combo play –Central and Eastern Oklahoma •Conventional, Hunton De-Watering play and Woodford Shale –Rocky Mountains •Powder River Basin Copano Energy 4 Key Metrics •Service throughput volumes approximate 2 Bcf/d of natural gas(1) •Approximately 6,700 miles of active pipelines •7 natural gas processing plants with over 1.1 Bcf/d of combinedprocessing capacity •One NGL fractionation facility with total capacity of 22,000 Bbls/d(in-service expected end of Q1 2010) •Equity market cap: $1.5 billion(2) •Enterprise value: $2.3 billion(2) (1)Based on 4Q 2009 results.Includes unconsolidated affiliates. (2)As of March 4, 2010.Reflects March 2010 equity offering. Copano Energy 5 Copano’s LLC Structure Characteristic Typical MLP Copano Energy TypicalCorporation Non-TaxableEntity Tax Shield onDistributions Tax Reporting General Partner IncentiveDistribution Rights Voting Rights Schedule K-1 Schedule K-1 Form Copano
